DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.
 
Status of the Claims
This action is in response to the amendment filed on 6/10/2022 for application 15/984,754 filed on 5/21/2018. Claim 1 – 20 are pending and have been examined.

Claim 1 – 4, 9 – 11 and 17 – 19 are amended.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement filed on 4/6/2020 do not comply with 37 CFR 1.97(c) because it lacks a statement as specified in 37 CFR 1.98. Applicant fail to provide explanation of the relevance for multiple foreign reference nor does applicant provide English-language translation. They have been placed in the application file, but the information referred to therein has not been fully considered.

Respond to Amendment
Applicant’s arguments with respect to prior art rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 3, 5, 9 – 11, 13 and 17 – 19  are rejected under 35 U.S.C. 103 as being unpatentable over Masumoto, JP05128082, Data Processor Constituting Hierarchical Network and its Learning Processing Method, 1993, in view of Ishamael, python - Choosing from different cost function and activation function of a neural network, Stack Overflow, Dec, 2015.

Regarding Claim1, Masumoto discloses: A method for building a machine learning based network model (Masumoto, fig. 1, where the method of building a machine learning based network model), comprising:
obtaining, by processing circuitry of an information processing apparatus, a data processing procedure of a first network model and a reference dataset that is generated by the first network model in the data processing procedure, the data processing procedure including a plurality of data processing steps (Masumoto, fig. 1, fig. 7 & translation 0014, para. 3, where by applying an input signal to each basic unit1 [data processing step] of the actual hierarchical network configuration data processing device 10 [first network model] and collecting an output signal output in response to this input signal, an input/output signal [reference dataset] of each basic unit 1 is obtained; fig. 7, where multiple basic unit 1 [plurality of data processing steps]); 
building, in a second network model, a first sub-network to perform a first data processing step of the plurality of data processing steps, the second network model being the machine learning based network model of a neural network type (Masumoto, fig. 1, where item 13 [second network model] is built in computer to perform the same function of the neural computer 10, each node [sub-network] in item 13 performs a data processing step, also see translation 0011, last paragraph) … and performing optimization training on the first sub-network by using first input and output data of the first data processing step that is included in the reference dataset, the first input and output data of the first data processing step being generated when the first data processing step is performed by the first network model (Masumoto, translation 0014, para. 3, where subsequently, using the collected input/output signal relationship as teacher data, the mapped hierarchical network configuration data processing device 1 [first sub-network of the second network model] is processed according to, for example, an error back propagation learning rule)
Masumoto does not explicitly disclose:
the building step including determining a first main network structure for the first sub-network that performs the first data processing step by searching a preset equivalent correspondence table, the preset equivalent correspondence table associating for each particular type of data processing step of a plurality of types of data processing steps, a corresponding main network structure type to be used for the particular type of data processing step
Ishamael explicitly discloses: 
the building step including determining a first main network structure for the first sub-network that performs the first data processing step by searching a preset equivalent correspondence table, the preset equivalent correspondence table associating for each particular type of data processing step of a plurality of types of data processing steps, a corresponding main network structure type to be used for the particular type of data processing step (Ishamael, page. 4, where, these advise will work for majority of cases: 1. If you do classification [data processing step], use softmax [network structure type] for the last layer … 2, if you do regression [data processing step], use sigmoid or tanh [network structure type] for the last layer … 3, use ReLu [network structure type] as nonlinearity between layers [data processing step])
Masumoto and Ishamael both teach neural network implementation and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Masumoto’s disclosure building neural network in computer environment to simulate existing data processing procedure of a basic unit/neuron with Ishamael’s disclosure of choosing specific activation function for specific task to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this combination to better utilize the attribute of each activation function in different task (Ishamael, page 3, second half).

Regarding claim 2, Masumoto in view of Ishamael further disclose: 
wherein the data processing procedure includes the first data processing step and a second data processing step that follows the first data processing step, and the method further comprises building a second sub-network in the second network model to perform the second data processing step, performing optimization training on the second sub-network by using second input and output data of the second data processing step that is included in the reference dataset, the second input and output data of the second data processing step being generated when the second data processing step is performed by the first network model (Masumoto, translation 0014, para. 3, where the equivalent data processing device 12 for each basic unit 1 is constructed by learning and setting the internal state value … obtain the actual input/output signal characteristic of the corresponding basic unit 1; i.e., each of the basic units [data processing steps] are constructed by learning the actual hardware input/output characteristics collected from the corresponding neuralcomputer [first neural network])
and merging the first sub-network with the second sub-network into the second network model (Masumoto, fig. 7, where each basic unit 1 [including first sub-network and second sub-network] is combined [merged] to form the neural network in computer).

Regarding Claim 3, Masumoto in view of Ishamael further disclose:
extracting the first input and output data for the first data processing step; extracting the second input and output data for the second data processing step; and including the first input and output data and the second input and output data in the reference dataset (Masumoto, translation 0014, para. 3, where obtain the actual input/output signal characteristics of the corresponding basic unit 1. It will be constructed on a computer to simulate the same input/output signal characteristics; i.e., the input/output of each basic units [data processing steps] of neuralcomputer are collected [extracted] and saved in database [reference dataset] as teacher data in computer), wherein the plurality of types of data processing steps includes at least one of an undiversified machine learning step, a data statistics step, a sequence analysis step, a function processing step, or a data editing processing step (Masumoto, fig. 7 where the basic units performs undiversified machine learning step).

Regarding Claim 5, Masumoto in view of Ishamael further disclose:
wherein the performing optimization training on the first sub-network by using the reference dataset further comprises: reading, from the reference dataset, the first input and output data corresponding to the first data processing step; and performing optimization adjustment on a parameter of the first sub-network for performing the first data processing step based on the first input and output data and according to a neural network (NN) training optimization algorithm, wherein the parameter is at least one of a network node, a weight, and a training rate (Masumoto, fig. 5 & translation page. 6, para. 5, where in a succeeding step 5, the measured network relationship of the input and output signal is used as teacher data, and the hierarchical network configuration data processing device 10’ constructed on the simulator according to the above-described back propagation method. The weight value possessed by is learned).

Regarding Claim 9, Claim 9 is the apparatus claim corresponding to Claim 1. Masumoto in view of Ishamael: an apparatus comprising processing circuitry (Masumoto, translation 0001, para. 2, where performed by simulation on a general-purpose computer [apparatus comprising processing circuitry]). 
Claim 9 is rejected with the same reason as Claim 1. 

Regarding Claim 10 – 11 and 13, Claim 10 – 11 and 13 are the apparatus claim corresponding to Claim 2 – 3 and 5.  Claim 10 – 11 and 13 are rejected with the same reason as Claim 2 – 3 and 5 

Regarding Claim 17, Claim 17 is the non-transitory computer-readable medium claim corresponding to Claim 1. Masumoto in view of Ishamael further discloses non-transitory computer-readable medium storing instruction which when executed by a computer cause the computer to perform (Masumoto, translation page. 6, para. 4, where processor 10’ is built on a dedicated software simulator on the workstation;). 
Claim 17 is rejected with the same reason as Claim 1. 

Regarding Claim 18 – 19, Claim 18 – 19 are the non-transitory computer readable media claim corresponding to Claim 2 – 3. Claim 18 – 19 are rejected with the same reason as Claim 2 – 3. 

Allowable Subject Matter
Claim 4, 6 – 8, 12, 14 – 16 and 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, for Claim 4, 12 and 20 none of the prior art fairly discloses either along or combination the limitation of “determining, according to the first input and output data corresponding to the first data processing step, a first input layer structure and a first output layer structure of the first subnetwork that performs the first data processing step;
building the first sub-network, according to the determined first main network structure, the first input layer structure, and the first output layer structure” in combination of the depending claim 3, 11 and 19. 
Closest prior art, Masumoto, JP05128082, Data Processor Constituting Hierarchical Network and its Learning Processing Method, 1993, discloses transferred learning from hardware implemented neuralcomputer to general purpose computer system. However, the input and output layer structure of the simulated basic unit in the general computer system is determined based on the structure of the hardware implemented neuralcomputer and do not change structure based on the input/output data of each basic unit.   
Claim 6 – 8 and 14 – 16 are allowable subject matter for the same reason as pointed out with respect to Claim 4 and 12. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354. The examiner can normally be reached Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C./Examiner, Art Unit 2122                

                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122